     3:14-cr-30038-SEM-TSH # 51   Page 1 of 7                                    E-FILED
                                                        Friday, 08 May, 2020 04:44:06 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 14-cr-30038
                                        )
RONALD L. COLLINS,                      )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Ronald L. Collins’ amended

Motion for Compassionate Release (d/e 47) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On January 12, 2015, Defendant pleaded guilty to one count

of receipt of child pornography in violation of 18 U.S.C. §§

2252(a)(2)(A) and (B) and (b)(1). On May 11, 2015, the undersigned

District Judge accepted the parties’ plea agreement which was

entered into pursuant to Federal Rule of Criminal Procedure

11(c)(1)(C) and sentenced Defendant to 300 months’ imprisonment


                               Page 1 of 7
     3:14-cr-30038-SEM-TSH # 51   Page 2 of 7




and a lifetime term of supervised release. Defendant is currently

serving his sentence at FCI Fort Dix in Fort Dix, New Jersey, and

has a projected release date of September 1, 2035.

     On April 28, 2020, Defendant filed a pro se motion for

compassionate release (d/e 44) pursuant to 18 U.S.C. §

3582(c)(1)(A). On May 4, 2020, Defendant filed an amended motion

for compassionate release (d/e 47). Defendant requests

compassionate release due to his health issues and the COVID-19

pandemic. Defendant is 61 years old, has been diagnosed with

asthma and high blood pressure, and has a history of coronary

artery disease.

     Defendant proposes to live with his son if he is released from

custody. The United States Probation Office, in a Memorandum

(d/e 48) addressing Defendant’s request for compassionate release,

concludes that Defendant’s son’s home is not a suitable residence

for Defendant. Probation based this conclusion on the fact that the

residence is a studio apartment, which is not large enough to

accommodate Defendant, and because Defendant’s son’s landlord

will not allow Defendant to reside there.

     On May 7, 2020, the Government filed a Response Opposing


                             Page 2 of 7
      3:14-cr-30038-SEM-TSH # 51   Page 3 of 7




Defendant’s Motion for Compassionate Release (d/e 49). The

Government argues that the Court should deny Defendant’s

compassionate release motion given Defendant’s criminal history

and Probation’s refusal to approve his proposed residence upon

release. The Government also notes that the Bureau of Prisons

(BOP) has implemented procedures designed to curb the spread of

the virus in its facilities.

      On May 8, 2020, the Court held a video conference hearing on

Defendant’s amended motion. Defendant appeared by telephone

from FCI Fort Dix. As of May 8, 2020, BOP reports that FCI Fort

Dix has thirty-one confirmed inmate cases of COVID-19 and one

confirmed staff member case one confirmed case of COVID-19. See

Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed May 8, 2020).

                               II. ANALYSIS

      As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §


                                Page 3 of 7
     3:14-cr-30038-SEM-TSH # 51   Page 4 of 7




3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a


                             Page 4 of 7
     3:14-cr-30038-SEM-TSH # 51   Page 5 of 7




     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a) the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment.

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Socially distancing can be difficult for

individuals living or working in a prison. Further, Defendant has

been diagnosed with underlying medical conditions that may

increase the serious risks that COVID-19 presents for Defendant.

See Interim Clinical Guidance for Management of Patients with

Confirmed Coronavirus Disease, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/hcp/clinical-guidance-management-patients.html (last


                             Page 5 of 7
     3:14-cr-30038-SEM-TSH # 51   Page 6 of 7




accessed April 24, 2020).

     However, the COVID-19 pandemic does not warrant the

release of every federal prisoner with health conditions that makes

him more susceptible to the disease. The Court recognizes that

there are many confirmed case of COVID-19 at FCI Fort Dix, the

facility where Defendant is housed. According to the Government,

however, BOP has implemented rigorous procedures designed to

mitigate the spread of the virus in its facilities.

     Further, Defendant has over fifteen years left on his sentence

for receiept of child pornography. Defendant not only possessed

videos and photographs depicting child pornography, he personally

exploited a minor female by persuading her to produce sexually

explicit photographs and videos. Defendant was also previously

convicted of the Aggravated Criminal Sexual Abuse of a different

minor female.

     Finally, Defendant has not proposed an adequate release plan.

Based on Probation’s Memorandum, Defendant would not have any

place to reside were he to be immediately released from custody.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and


                               Page 6 of 7
     3:14-cr-30038-SEM-TSH # 51   Page 7 of 7




compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Ronald L. Collins’

amended Motion for Compassionate Release (d/e 47) and

Defendant’s pro se Motion for Compassionate Release (d/e 44) are

DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if

circumstances change.

     As ordered at the hearing on Defendant’s Motion for

Compassionate Release, Defendant is directed to file with the Court

a copy of any request for reduction in sentence submitted to the

warden of FCI Fort Dix, as well as a copy of any denial of such a

request by the Bureau of Prisons.



ENTER: May 8, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 7 of 7
